DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 12/16/2021 is acknowledged. Claims directed to non-elected Invention I are withdrawn. Election was made without traverse.


Close of Prosecution on the Merits
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
This application is in condition for allowance except for the following formal matters: 
To avoid any ambiguity or potential antecedent basis issue the office is suggesting following changes:

Claim 1: A manufacturing method of a three-dimensional junctionless neuron network device, comprising the steps of: 1) providing a substrate with a stack structure formed on the surface of the substrate, wherein the stack structure comprises alternately stacked sacrificial layers and isolation layers; 2) etching the stack structure etching trench; and 9) removing the gate electrode layer in the etching trench.

Unelected method claims (Claims 10-18) need to be cancelled by the applicant.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:

The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
The most relevant prior art Song et al. (US publication 2016/0336338 A1), (specifically fig. 9-17 and related text) and Nowak et al. (US publication 2015/0115345 A1), (specifically fig. 12-15 and related text), disclose some limitations of the claimed invention (Song teaches steps of: 1) providing a substrate (101, [0050]) with a stack structure formed on the surface of the substrate, wherein the stack structure comprises alternately stacked sacrificial layers (110) and isolation layers (120, [0115], fig. 9); 2) etching the stack structure to form at least one channel hole penetrating to the substrate (fig. 10); …4) forming a tunneling dielectric layer (150, [0121], fig. 11) on the bottom of the channel hole and the weighting gate layer, and etching the tunneling dielectric layer on the bottom of the channel hole to expose the substrate ([0123]); 5) filling in a channel layer (140, [0121]) in the channel hole, the channel layer in contact with the substrate; 6) forming at least one etching trench (OP2, fig. 12) in the stack structure, and selectively etching the sacrificial layer to form at least one void (fig. 12); …8) forming a gate electrode layer (130, [0129], fig. 13) in the void and the trench; and 9) removing the gate electrode layer in the trench ([0131]) and Nowak teaches …7) forming a gate .
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828